Exhibit 10.1

 

THIRD AMENDMENT TO COMMERCIAL LEASE

 

Duffy Hartwell LLC, as successor in interest to Duffy Hartwell Limited
Partnership, (“LESSOR”) and Synta Pharmaceuticals Corporation, as successor in
interest to Shionogi BioResearch Corp., (“LESSEE”) (the LESSOR and the LESSEE
are collectively referred to as the “Parties” in this Third Amendment) are
landlord and tenant, respectively, under a certain Commercial Lease dated
November 4, 1996 (“Initial Lease Agreement”), as amended by a First Amendment to
Commercial Lease dated August 30, 2006 (“First Amendment”), as amended by a
Second Amendment to Commercial Lease dated May 27, 2008 (“Second Amendment”)
(the Initial Lease Agreement, First Amendment, and Second Amendment shall be
collectively referred to herein as “Lease Agreement”) for that certain premises
containing approximately 34,520 rentable square feet, more or less (the “Leased
Premises”), in the building located at 45 Hartwell Avenue, Lexington, MA (the
“Building”) and hereby agree as follows:

 

Whereas, the Parties have agreed to further amend the Lease Agreement by this
Third Amendment to Commercial Lease (“Third Amendment”) to adjust relevant
provisions of the Lease Agreement pursuant to the terms and conditions stated
herein. Unless otherwise expressly stated, all references to “lease” or “Lease”
in the Lease Agreement or this Third Amendment shall apply to and include the
Lease Agreement and, effective December 1, 2011, this Third Amendment.

 

Now therefore, for consideration of $1.00 and other mutual and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
both LESSOR and LESSEE, effective on and after the date of execution set forth
below, the Lease Agreement is hereby further amended to reflect the following
changes:

 

3.                                       TERM:

 

This paragraph is hereby amended with the addition of the following:

 

The Term of the Lease Agreement is hereby extended for five (5) years commencing
on December 1, 2011 and ending on November 30, 2016 and shall apply to the
entire Leased Premises.

 

4.                                       RENT:

 

This paragraph is hereby amended as follows:

 

Commencing December 1, 2011, the LESSEE shall pay to the LESSOR base rent for
the Leased Premises at a combined total base rent rate of $852,070.00 dollars
per year, payable in advance in monthly installments of $71,005.83 (which base
rent rate reflects a blended rate of $26.00 per rentable square foot for the
Initial Premises and $21.50 per rentable square foot for the Expansion
Premises). The LESSEE shall pay base rent and additional rent for the entire
Leased Premises to the LESSOR monthly, in advance, not later than the first day
of each calendar month. Payments shall be pro-rated on a per diem basis should
any payment become due during a portion of any monthly period.

 

5.                                       SECURITY DEPOSIT:

 

This paragraph is hereby amended with the addition of the following:

 

--------------------------------------------------------------------------------


 

Upon the execution of this Third Amendment, the LESSEE shall pay to the LESSOR
the amount of $7,743.14 dollars which, in addition to the $63,262.69 previously
paid (for a total of $71,005.83), shall be held as a security for the LESSEE’S
performance as herein provided and promptly refunded to the LESSEE at the end of
this lease subject to the LESSEE’S satisfactory compliance with the conditions
hereof. The LESSEE shall maintain at all times a security deposit equivalent to
a minimum of one month’s total base rent, including, if applicable, any and
options to renew or extend.

 

7.                                       UTILITIES:

 

This paragraph is hereby amended with the addition of the following:

 

LESSEE shall have the right and option, at LESSEE’S sole cost and expense, to
install separate meters or check meters or otherwise separate any and all
utilities serving the Leased Premises to allow for direct billing from a utility
service provider or to allow for separate metering of the utility or utilities
used in the Premises. However, any work performed to install separate meters or
otherwise separate said utilities shall be subject to the prior review, approval
and supervision of the LESSOR. Said review, approval or supervision shall not
constitute a warranty or opinion regarding workmanship or the compliance or
noncompliance with applicable local, state, regulatory or federal laws,
ordinances, bylaws or regulations. LESSEE shall be solely responsible for
obtaining all approvals, licenses, permits and inspections necessary to conduct
said work. LESSEE shall be solely responsible for the current and continuous
compliance of said work, the Leased Premises, and any areas of the Building or
property which are affected by said work, with applicable local, state,
regulatory or federal laws, ordinances, bylaws or regulations for any of said
work associated with or conducted on the Leased Premises. Said work shall be
conducted with the same or better quality materials as currently used and shall
be completed in a good and workmanlike manner and finish. Once the LESSEE
commences said work the LESSEE shall continue said work and diligently pursue
the completion thereof. LESSOR shall have access, upon reasonable notice, to the
Leased Premises to inspect said work. In addition to the above, as an
Alteration/Addition, said work shall comply with the terms and conditions of
Section 12 of the Lease Agreement, as amended, regarding an Alteration/Addition
by LESSEE. Upon the completion of said work (a) if the meter installed is a
direct meter such that LESSEE will receive a separate bill for its utility
consumption directly from the applicable service provider, the LESSEE shall pay
for such separately metered utilities directly to the service provider and shall
no longer be responsible for paying a proportionate share of any utility which
is separately metered and paid directly to a service provider, and (b) if the
meter installed is a check meter or other meter that measures the quantity of
the applicable utility consumed in the Premises but the charges for such
utilities are billed directly to LESSOR, then LESSEE shall pay its proportionate
share of such utility at the applicable Utility Rate (as hereafter defined). 
The “Utility Rate” shall mean the total amount charged by the applicable utility
provider for the utility and billing period in question, divided by the total
quantity of such utility consumed during such billing period.  For example, if
1000 gallons of water were used in the Building for May 2011 and the total
charge by the utility provider for such 1000 gallons of water is $54.00 ($.04
for gallons 1-100; $.05 for gallons 101-500; and $.06 for gallons 501-1000),
then the Utility Rate for May 2011 shall be $.054 per gallon (i.e., $54.00/1000
= $.054 per gallon Utility Rate).

 

--------------------------------------------------------------------------------


 

22.                                 BROKERAGE:

 

This paragraph is hereby supplemented with the addition of the following:

 

LESSOR and LESSEE represent to each other that neither party has dealt with any
broker or brokers in connection with this Third Amendment other than Richards
Barry Joyce & Partners and Glenn Commercial Group, which will be paid by the
LESSOR in full and without contribution from LESSEE pursuant to a separate
agreement. LESSOR and LESSEE agree that each will hold harmless and indemnify
the other from any loss, cost, damage and expense, including reasonable
attorney’s fees incurred by LESSOR or LESSEE for a commission or finder’s fee as
a result of the falseness of this representation.

 

25.                                 OTHER PROVISIONS:

 

a.                                       Section 25(a) of the Lease Agreement is
hereby deleted and replaced with the following: It is also understood and agreed
that the following items listed below, which are attached to the Initial Lease
Agreement, the Second Amendment, or Third Amendment, are part of this agreement
and are hereby incorporated by reference and all other exhibits, attachments, or
items previously listed in this Section 25(a) are hereby deleted.

 

Exhibits:                                                ·Commercial Lease
Addendum, with the exception of subparagraph D which were deleted by amendment
as moot pursuant to the First Amendment.

·A. INTENTIONALLY DELETED.

·A-1. INTENTIONALLY DELETED.

·A-2. Leased Premises (Initial Premises and Expansion Premises), which is
attached to this Third Amendment.

·B. Buildout Obligations, excepting Paragraphs (a)-(c), which were deleted by
amendment as moot.

·B-1. INTENTIONALLY DELETED.

·C. INTENTIONALLY DELETED.

·D. Right of First Refusal on Additional Space.

·E. Exclusions from Operating Expenses.

·F. INTENTIONALLY DELETED.

·G. INTENTIONALLY DELETED.

·H. INTENTIONALLY DELETED.

·I. Hazardous Waste Provisions.

 

b.                                      Section 25(b) of the Initial Lease
Agreement is hereby deleted in its entirety.

 

26.                                 OPTION TO EXTEND:

 

This paragraph is deleted and replaced with the following:

 

Provided the LESSEE is not in material default hereunder after any notice and
grace periods, LESSEE shall have one (1) five (5) year option to extend the
lease term for the entire Leased Premises at a rent equal to the following:
(a) for the Initial Premises the rent shall be the greater of market rate for
equivalent lab space in similarly located buildings in Lexington within one
(1) mile of the Leased Premises (including, without limitation, taking into
consideration the age and condition of the building) or the rent then in effect
as of the expiration date of the then current lease term for the Initial
Premises (commencing December 1, 2011 the base rent for the Initial Premises is
$26.00 per rentable square foot); plus (b) for the Expansion Premises the rent
shall be the greater of market rate for equivalent office space in similarly
located buildings in Lexington within one (1) mile of the Leased

 

--------------------------------------------------------------------------------


 

Premises (including, without limitation, taking into consideration the age and
condition of the building) or the rent then in effect as of the expiration date
of the then current lease term for the Expansion Premises (commencing
December 1, 2011 the base rent for the Expansion Premises is $21.50 per rentable
square foot). It is expressly understood that this option is applicable for an
extension of the entire Leased Premises only. LESSOR is under no obligation to
contribute to the cost of any lab space or LESSEE buildout, but If LESSEE adds
lab space in the Expansion Premises with any financial contribution from the
LESSOR then the rentable square footage of the additional lab space shall be
considered part of the “Initial Premises” for the purpose of calculating rent in
accordance with this Section 26. If the LESSEE adds lab space in the Expansion
Premises without any financial contribution from the LESSOR then the rentable
square footage of the additional lab space shall be considered part of the
“Expansion Premises” for the purpose of calculating rent in accordance with this
Section 26 (i.e., as if such lab space were office space and not lab space).  In
no event shall the rent for the option term for the Initial Premises be less
than the current total rent for the Initial Premises at the end of the current
lease term. In no event shall the rent for the option term for the Expansion
Premises be less than the current total rent for the Expansion Premises at the
end of the current lease term. LESSEE must give LESSOR written notice it is
exercising its extension option no later than nine (9) months prior to the
expiration of the then current lease term. If LESSEE notifies LESSOR as provided
herein, LESSOR shall notify LESSEE of its good faith estimate of the rent rate
for the Initial Premises and the Expansion Premises (“Option Rate”) for the
extended term; then within thirty (30) days of receiving the Option Rate for the
extended term the LESSEE shall either:

 

(1) deliver a written notice accepting the rent rate, and thereafter the parties
shall fully execute a lease amendment within thirty (30) days from the date the
LESSOR receives LESSEE’S written notice accepting the rent rate, which lease
amendment shall be on the same terms and conditions as the Lease except as
otherwise provided in this Paragraph 26 and except that the base rent shall be
the Option Rate and the lease term shall be extended by five (5) years; or

 

(2) deliver a written notice disagreeing with the Option Rate for the extended
term, said notice to include LESSEE’S good faith estimate and proposal of the
rent rate for the extended term, and the LESSOR and LESSEE shall attempt to
agree upon a rent rate using their best good-faith efforts. If LESSOR and LESSEE
fail to reach an agreement within thirty (30) days following LESSOR’S receipt of
LESSEE’S above-mentioned written notice of disagreement (“Outside Agreement
Date”), then:

 

(i)                                     LESSOR and LESSEE shall each appoint, at
their own cost and expense, within ten (10) business days of the Outside
Agreement Date, one arbitrator who shall by profession be a current commercial
real estate broker or appraiser of comparable properties in Lexington within one
(1) mile from the Leased Premises, and who has been active in such field over
the last five (5) years. The two (2) arbitrators shall confer and within thirty
(30) days from the date the last arbitrator was appointed, shall each recommend
a rent rate in writing to both parties. In the event their recommendation is
joint or equal, then this recommendation shall be the rent rate for the extended
term; and

 

(ii)                                  In the event the arbitrators
recommendation of the rent rate differs by five percent (5%) or less, then the
average shall be the rent rate for the extended term; and

 

(iii)                               In the event the arbitrators recommendation
differs by more than five percent (5%), then the two arbitrators so appointed
shall, within five (5) business days of the date of the last written
recommendation, agree upon and appoint a third arbitrator who shall be qualified
under the same criteria set forth hereinabove for

 

--------------------------------------------------------------------------------


 

qualification of the initial two arbitrators. The third arbitrator shall, within
fifteen (15) days after his/her appointment, recommend a rent rate in writing to
both parties, and the two (2) closest of the three (3) recommendations shall
then be averaged to establish the rent rate for the extended term; and

 

(iv)                              If either LESSOR or LESSEE fails to appoint an
arbitrator within ten (10) business days after the applicable Outside Agreement
Date, the arbitrator appointed by one of them shall reach a decision, notify
LESSOR and LESSEE thereof, and such arbitrator’s decision shall be binding upon
LESSOR and LESSEE; and

 

(v)                                 If the two arbitrators fail to agree upon
and appoint a third arbitrator, or both parties fail to appoint an arbitrator,
and this matter has not been otherwise resolved, then the appointment of the
third arbitrator shall be made by the American Arbitration Association (or, if
not available, an equivalent arbitration association) subject to the
instructions set forth in this Paragraph 26; and

 

(vi)                              The cost of arbitration, as well as the
above-mentioned third arbitrator, shall be paid by LESSOR and LESSEE equally;
and

 

(vii)                           Notwithstanding the above, in no event shall the
rent for the option term for the Initial Premises be less than the current total
rent for the Initial Premises at the end of the current lease term. In no event
shall the rent for the option term for the Expansion Premises be less than the
current total rent for the Expansion Premises at the end of the current lease
term.

 

In the event the rent for the option term is being established in accordance
with Paragraph 26(2) above, then the parties shall fully execute a lease
amendment within thirty (30) days from the date the rent rate is established in
accordance with the above, which lease amendment shall be on the same terms and
conditions as the Lease except as otherwise provided in this Paragraph 26 and
except that the base rent shall be as established above and the lease term shall
be extended by five (5) years from the date the Lease Agreement would have
expired had the option to extend not been exercised. LESSEE shall be responsible
for all payments necessary to maintain a security deposit equivalent to one
(1) month’s base rent.  All other terms and provisions under the Lease
Agreement, as amended, shall continue through the extended lease term.  In the
event the LESSEE does not provide payment or has not delivered an executed lease
amendment or written notice as provided in this Paragraph 26 and subparagraphs
(1) and (2) above, the LESSEE shall be deemed to have waived its option to
extend the lease term and this Lease Agreement shall terminate upon the
expiration of the then current term.

 

Notwithstanding the above, LESSEE accepts the entire Leased Premises in its
current “AS IS” condition and acknowledges that the Leased Premises, as
delivered and currently constituted, is occupied and in the possession of the
LESSEE and is suitable for the LESSEE’S intended use. LESSEE acknowledges that
all work, if any, contemplated in the Lease Agreement to be performed by the
LESSOR has been completed to the full satisfaction of the LESSEE. Both parties
acknowledge and agree that no money is due or owed from one party to the other
in connection with any allowances, credits or improvements made to the Leased
Premises, pursuant to Exhibit B-1 of the Second Amendment.

 

The Parties acknowledge that the Initial Lease Agreement, First Amendment,
Second Amendment and this Third Amendment represent the entire agreement between
the Parties and that no other modification, written or otherwise, exists between
the Parties. The normal rule of construction that any ambiguities be resolved
against the drafting party shall not apply to the

 

--------------------------------------------------------------------------------


 

interpretation of the Initial Lease Agreement, First Amendment, Second Amendment
or this Third Amendment or any exhibits or amendments thereto.

 

All other terms and provisions under the Lease Agreement shall remain unchanged,
are in full force and effect, and are hereby ratified and affirmed. LESSOR and
LESSEE hereby acknowledge and confirm that, to the best of their respective
knowledge, neither the LESSOR nor the LESSEE is in default of any other term or
condition of the Lease Agreement. In the event of a conflict between this Third
Amendment and the Lease Agreement the terms of this Third Amendment shall
govern. All capitalized terms used but not defined herein shall have the same
definitions ascribed to such terms in the Lease Agreement.

 

IN WITNESS WHEREOF, the said Parties hereto set their hands and seals this
19th day of April, 2011.

 

 

LESSEE

 

LESSOR

Synta Pharmaceuticals Corporation,

 

Duffy Hartwell LLC,

as successor in interest to

 

as successor in interest to

Shionogi BioResearch Corp.,

 

Duffy Hartwell LLC,

 

 

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

By:

/s/ Steven P. Duffy

Name:

Keith Ehrlich

 

Hartwell Management LLC, Manager

Its:

CFO

 

Steven P. Duffy, Duly Authorized

Duly Authorized

 

 

 

--------------------------------------------------------------------------------